Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.111 Filed 11/13/20 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

United States of America,
                                                Criminal No. 20−cr−20345
                    Plaintiff,

v.                                              Hon. Denise Page Hood
                                                United States District Judge

Gino Morgan,

                    Defendant.


     Government’s Response in Opposition to Morgan’s Motion to Suppress


     This Court should deny Morgan’s motion to suppress because probable cause

existed to believe that evidence would be found in his apartment. Contrary to

Morgan’s argument, the affidavit—which contained information from a reliable

informant, Morgan’s social media account, the Detroit police, Morgan’s sister, and

an experienced ATF agent—established a nexus between his apartment and his

illegally possessed guns.


                                        Brief

        On July 22, 2020, Magistrate Judge Elizabeth Stafford authorized the search

of an apartment Morgan shared with his girlfriend for guns, drugs, and cellular

telephones that were evidence of Morgan’s illegal weapons possession and drug

trafficking. The warrant was supported by probable cause because, “given all of

the circumstances set forth in [the] affidavit…there [was] a fair probability that
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.112 Filed 11/13/20 Page 2 of 13




contraband or evidence of a crime [would] be found in a particular place.” Illinois

v. Gates, 462, U.S. 213, 238 (1983).

      Probable cause is a "practical, nontechnical conception" based on "the

factual and practical considerations of everyday life on which reasonable and

prudent men, not legal technicians, act." Id. at 231. It is a “common-sense

decision, based on the totality of the circumstances, not line-by-line scrutiny of the

affidavit.” United States v. Brown, 857 F.3d 334, 339 (6th Cir. 2017). Once a

magistrate has determined the existence of probable cause, that decision should

only be reversed if it was arbitrarily made. United States v. Coffee, 434 F.3d 887,

892 (6th Cir. 2006). "Reasonable minds frequently may differ on the question

whether a particular affidavit establishes probable cause, and we have thus

concluded that the preference for warrants is most appropriately effectuated by

according great deference to a magistrate's determination." United States v. Leon,

468 U.S. 897, 914 (1984). This deferential standard “further[s] the Fourth

Amendment’s strong preference for searches conducted pursuant to a warrant.”

Massachusetts v. Upton, 466 U.S. 727, 733 (1984).

      Whether an affidavit establishes probable cause is determined solely by

“look[ing]…to the four corners of the affidavit.” United States v. Abernathy, 843

F.3d 243, 249 (6th Cir. 2016) (citation omitted).

   A. The affidavit established a sufficient nexus between illegal activity and
      the place to be searched.
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.113 Filed 11/13/20 Page 3 of 13




      A warrant must establish a “minimally sufficient nexus between the illegal

activity and the place to be searched.” United States v. McPhearson, 469 F.3d 518,

526 (6th Cir. 2006) (quoting United States v. Carpenter, 360 F.3d 591, 596 (6th

Cir. 2004)). And “[t]he issuing judge or magistrate “may give considerable weight

to ‘the conclusion of experienced law enforcement officers regarding where

evidence of a crime is likely to be found’ and is ‘entitled to draw reasonable

inferences about where evidence is likely to be kept, based on the nature of the

evidence and the type of offense.’” United States v. Caicedo, 85 F.3d 1184, 1192

(6th Cir. 1996)(Citations omitted).

      The affidavit here contained facts from five different sources. Taken

together, these facts, coupled with the opinion of the investigator, established more

than a “minimally sufficient nexus” between Morgan’s guns and his apartment.

      First, the affidavit established that a reliable informant had known Morgan

for years. (Att. A, ¶ 7-8). Prior to December 2019, the informant knew Morgan to

be a large-scale drug trafficker and had personally seen Morgan in possession of

heroin, methamphetamine, and marijuana. (Att. A, ¶ 8). As of December 2019, the

informant knew Morgan to primarily sell methamphetamine, but also to traffic

heroin, cocaine, and marijuana. (Att. A, ¶ 8). And finally, the informant had

observed Morgan in possession of firearms on many occasions. (Att. A, ¶ 9).
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.114 Filed 11/13/20 Page 4 of 13




      Second, the affidavit established that from September 2019 through June

2020, Morgan sold marijuana and boasted about his possession of firearms through

his social media.

      • Morgan posted a picture of himself with a handgun, which he captioned

         on September 24, 2019, “Lately I’ve been feeling like the old me.” (Att.

         A, ¶ 11).

      • In December 2019, Morgan posted a picture of himself holding a rifle

         with an attached high capacity magazine. On the day he posted this

         picture—December 15, 2019—Morgan commented that he “had enough

         shots now.” (Att. A, ¶ 12).

      • On December 20, 2019, Morgan posted a picture of himself holding a

         Glock handgun. (Att. A, ¶ 13).

      • On January 14, 2020, Morgan posted a picture of an FN Pistol with a

         loaded magazine with ammunition. (Att. A, ¶ 14).

      • On February 14, 2020, Morgan posted a picture of himself with an AK

         style pistol containing a high capacity magazine. He commented, “I stay

         with that sword like I’m dark vader just know I ain’t running.” (Att. A, ¶

         15).

      • On February 21, 2020, Morgan posted pictures and prices of marijuana.

         (Att. A, ¶ 16).
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.115 Filed 11/13/20 Page 5 of 13




       • On February 27, 2020, Morgan posted another image of marijuana for

          sale. (Att. A, ¶ 17).

       • On March 2, 2020, Morgan posted an Instagram Live video to his

          account in which he says “ “you know we ridin’ man, yeah, fuck is

          you talkin’ about” while holding a magazine with ammunition. (Att. A, ¶

          18).

       • On June 4, 2020, Morgan posted several pictures in which he is posing in

          front of a handgun. (Att. A, ¶ 21).

       • On June 10, 2020, Morgan posted pictures of himself holding three

          different assault-style rifles. (Att. A, ¶ 22).

       • On June 26, 2020, Morgan again advertised marijuana for sale. (Att. A, ¶

          23).

   Third, the affidavit established that on March 12, 2020, Morgan was in

possession of ammunition. According to the affidavit, Morgan was shot on that day

and drove himself to the police department to get help. Morgan was taken to the

hospital, but his car was towed and searched. Detroit police officers found and

seized a magazine that was loaded with 30 rounds of ammunition inside Morgan’s

vehicle. (Att. A, ¶ 20). The magazine was from an FN pistol, which is the same

style pistol Morgan was in possession of in his June 4 Instagram post. (Att. A, ¶

21).
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.116 Filed 11/13/20 Page 6 of 13




   Fourth, the affidavit established that on July 2, 2020—less than three weeks

prior to the authorization of the warrant—Morgan’s sister reported that he was in

possession of a firearm. Indeed, Morgan did not just possess the gun, he fired it at

his sister. (Att. A, ¶ 24).

   Fifth, the affidavit established that Morgan lived in the apartment that was to be

searched. On June 10, 2020, the informant told the affiant that Morgan was staying

in the area of Canton, Michigan, “somewhere off Joy Road.” (Att. A, ¶ 25). This

information was corroborated by surveillance of Morgan near the residence in June

and July—including on the day before the magistrate judge authorized the warrant.

(Att. A, ¶¶ 28 – 35). This information showed that Morgan lived at the residence to

be searched when he was posting pictures of himself with guns, (Att. A, ¶ 22),

advertising marijuana, (Att. A, ¶ 23), and when he shot at his sister. (Att. A, ¶ 24).

   Sixth, the affidavit established that based on an ATF agent’s five years of

experience and training, those who illegally possess firearms often do so in their

homes, where they are easily accessible. (Att. A, ¶ 37). The affiant also pointed out

that Morgan posted images of his guns to his Instagram account, something that is

commonly done with a cellphone; (Att. A, ¶ 40); and that guns are normally

retained for extended periods. (Att. A, ¶ 39).

   Morgan argues that the photographs in the affidavit failed to establish a nexus

between his illegally possessed firearms and his residence. But the affidavit

contained much more than photographs. The affidavit established that Morgan
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.117 Filed 11/13/20 Page 7 of 13




illegally possessed guns for years. He warned others that he “stay[ed]” with them.

He traveled with them. And he used them.

   The affidavit also includes the opinion of the affiant, who had five years of

experience investigating gun crimes, that individuals like Morgan who illegally

possess firearms commonly store them at in their residence in order to easily

access them. This was a reasonable opinion for the affiant—and a legally

permissible inference for the magistrate judge—to draw. See Williams, 544 F.3d at

688 (“Much like a bank robber would keep the proceeds and instrumentalities of

his robbery in his home, so too could Williams be expected to keep the

instrumentalities of his criminal activity at his residence.”). “The justification for

allowing a search of a person’s residence when that person is suspected of criminal

activity is the common-sense realization that one tends to conceal fruits and

instrumentalities of a crime in a place to which easy access may be had and in

which privacy is nevertheless maintained. In normal situations, few places are

more convenient than one’s residence for use in planning criminal activities and

hiding fruits of a crime.” United States v. Green, 634 F.2d 222, 226 (5th. Cir.

1981). Accordingly, “it is reasonable to suppose that some criminals store evidence

of their crimes in their homes, even though no criminal activity or contraband is

observed there.” Williams, 544 F.3d at 686-87; see also United States v. Savoca,

761 F.2d 292, 298 (6th Cir. 1985)(noting that a court is entitled to draw reasonable

inferences about where evidence is likely to be kept, based on the nature of the
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.118 Filed 11/13/20 Page 8 of 13




evidence and the type of offense). The totality of these facts, opinion, and

inference establishes a sufficient nexus between the guns and Morgan’s residence.

   Morgan argues that under United States v. Brown, 828 F. 3d 375 (6th Cir.

2016), magistrates can no longer infer that drug dealers keep evidence of their drug

dealing at home. But the magistrate judge here did not have to make an inference

about Morgan’s drug dealing. Here, the crime being investigated was felon in

possession of a firearm. Unlike a drug trafficking offense, this type of crime is not

a one-time occurrence, but “a continuing offense that ceases only when the felon

relinquishes possession.” United States v. Goodwin, 552 Fed. App'x. 541, 545 (6th

Cir. 2014). Unlike drugs, guns are useful to their owners when they are accessible

to their owners and so are kept nearby. And since felons are unable to obtain

firearms through legitimate business dealings, firearms in possession of felons

have enduring utility. United States v. Bland, No. 18-CR-20555, 2018 WL

6171609, at *2 (E.D. Mich. Nov. 26, 2018). Thus the magistrate judge could

properly infer that Morgan possessed his guns where they would be useful to

him—in his home.

   Morgan also argues that the affidavit could be stale because the photos could

have been taken at some point in the past and uploaded on the dates set forth in the

warrant. This argument not only ignores the other information in the affidavit,

including Morgan’s possession of a gun on July 2, 2020, when he shot at his sister,

it ignores Morgan’s descriptions of the photos. In September 2019, Morgan posted
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.119 Filed 11/13/20 Page 9 of 13




a picture of himself with a gun and explained “Lately I’ve been feeling like the old

me.” (Att. A, ¶ 11). In December, he posted a picture of himself holding a rifle

with a high capacity magazine and stated that he “had enough shots now.” (Att. A,

¶ 12). In March, ten days before he was shot, he posted a picture of himself again

with a gun and cautioned others that he “stay with that sword like I’m dark vader

just know I ain’t running.” (Att. A, ¶ 15). Morgan’s own words—“lately” and

“now”—provide the temporal context that he argues is missing. And warning

others that he “aint running” and “stay[s]” with a “sword” while posing with a gun,

only makes sense in the present tense. Unlike controlled substances, firearms are

not perishable items; “firearms are durable goods and might well be expected to

remain in a criminal’s possession for a long period of time.” United States v.

Goodwin, 552 Fed.Appx. 541, 544, (6th Cir. 2014), quoting United States v.

Pritchett, 40 Fed.Appx. 901, 905-06 (6th Cir. 2002). A common sense reading of

Morgan’s comments, together with the pictures, his long history of possessing

guns, and his possession of a gun just three weeks before the warrant demonstrates

that the affidavit was not stale.

   B. The good faith exception applies even if there was an insufficient nexus
      set forth in the affidavit.

   The affidavit presented to the magistrate established probable cause to

search Morgan’s residence. However, even if probable cause was somehow

lacking, the “good faith” exception announced in United States v. Leon, 468 U.S.

897 (1984), applies.
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.120 Filed 11/13/20 Page 10 of 13




      A magistrate’s error in issuing a search warrant does not necessarily require

suppression of evidence. See United States v. McPhearson, 469 F.3d 518, 526 (6th

Cir. 2006). The Leon court explained that when an officer relies on a search

warrant later invalidated, evidence obtained from the search is admissible unless

reasonable officers would not have believed the warrant constitutionally

permissible. Id. The judge issuing the warrant—not the officer applying for one—

has responsibility for determining whether probable cause exists, and the rule

excluding unlawfully obtained evidence has little deterrent effect when applied to

objectively reasonable law enforcement activity. Id. at 919-22; United States v.

McCoy, --- F.3d ---, 2018 WL 4496396, *3 (6th Cir. 2018). In other words, any

benefit derived from excluding evidence in these situations does not justify the

substantial costs of exclusion. Id.

      To determine whether the Leon good-faith exception applies, a court must

decide “whether a reasonably well trained officer would have known that the

search was illegal despite the magistrate’s authorization.” Leon at 922 n.23. For an

officer’s reliance on a warrant to have been reasonable, the application must have

provided “a minimally sufficient nexus between the illegal activity and the place to

be searched.” United States v. Brown, 828 F.3d 375, 385 (6th Cir. 2016) (citations

omitted). The affidavit need not establish a “substantial basis,” only “some

connection, regardless of how remote it may have been—some modicum of

evidence, however slight—between the criminal activity at issue and the place to
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.121 Filed 11/13/20 Page 11 of 13




be searched.” United States v. White, 874 F.3d 490, 497 (6th Cir.2017) (citation

and internal quotations omitted). Further, “reasonable inferences that are not

sufficient to sustain probable cause in the first place may suffice to save the

ensuing search as objectively reasonable.” Id. at 500.

       In this case, most reasonably well trained officers would infer that it was

likely that the firearms that Morgan possessed in the photograph would be kept at

his own residence—the same inference allowed by courts on countless prior

occasions, that some criminals store evidence of their crimes in their homes, even

though no criminal activity or contraband is observed there. See Williams, 544 F.3d

at 688; O’Conner, 723 Fed.Appx. 310; see also United States v. Sneed, 385

Fed.Appx. 551, 559–60, (6th Cir.2010) (“we believe that the good faith exception

applies here. To begin with, the court has noted that reasonably well trained

officers may infer a nexus between a place to be searched and items sought, even

when the affidavit fails to establish probable cause.”). In light of this framework,

the affidavit in this case was not so lacking in indicia of probable cause as to

render it arbitrary.

       Morgan argues that the good faith exception should not apply because the

affiant was not candid about the Instagram platform. He complains that the

affidavit did not explain that pictures can be taken at one point in time and

uploaded to Instagram at another. But this information—which is nearly

universally understood—did not affect the probable cause determination. As set
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.122 Filed 11/13/20 Page 12 of 13




forth in the probable cause section above, Morgan described possessing some of

the firearms in his pictures in the present sense. And beyond this, the affidavit

established that he had possessed guns for years, including within three weeks of

the date the magistrate judge authorized the warrant. Because the affiant did not

knowingly or recklessly omit material information from the affidavit, the good

faith exception applies. United States v. McPhearson, 469 F.3d 518, 525 (6th Cir.

2006).

      For all these reasons, Morgan’s motion should be denied.



                                              Respectfully Submitted,


                                              MATTHEW SCHNEIDER
                                              United States Attorney

                                              s/ CRAIG F. WININGER
                                              Assistant United States Attorney
                                              211 Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              Phone: (313) 226-9569
                                              craig.wininger@usdoj.gov
                                              P57058


Dated: November 13, 2020
Case 2:20-cr-20345-DPH-APP ECF No. 27, PageID.123 Filed 11/13/20 Page 13 of 13




                                  Certificate of Service

      I hereby certify that on November 13, 2020, I electronically filed the Response

for the United States with the Clerk of the Court of the Eastern District of Michigan

using the ECF system, which will send notification of such filing to all counsel of

record via electronic mail.

                                             s/ CRAIG F. WININGER
                                             Assistant United States Attorney
